July 17, 2008 ACTIVEPASSIVE FUNDS ActivePassive Large Cap Growth Fund ActivePassive Large Cap Value Fund ActivePassive Small/Mid Cap Growth Fund ActivePassive Small/Mid Cap Value Fund ActivePassive International Equity Fund ActivePassive Emerging Markets Equity Fund ActivePassive Global Bond Fund ActivePassive Intermediate Taxable Bond Fund ActivePassive High Yield Bond Fund ActivePassive Intermediate Municipal Bond Fund Each a series of Advisors Series Trust Class A and Class I Shares Supplement to the Statement of Additional Information (“SAI”) Dated December 31, 2007, as Supplemented May 16, 2008 Effective immediately, the following replaces the section titled, “Dealer Reallowance” on page 65 of the SAI. Dealer Reallowance The Dealer Reallowance for Class A shares is as follows: Amount of Purchase Front-End Sales Charge as % of Public Offering Price Front-End Sales Charge as % of Net Amount Invested Dealer Reallowance as % of Public Offering Price Less than $25,000 5.75% 6.10% 5.75% $25,000 but less than $50,000 5.00% 5.26% 5.00% $50,000 but less than $100,000 4.50% 4.71% 4.50% $100,000 but less than $250,000 3.50% 3.63% 3.50% $250,000 but less than $500,000 2.50% 2.56% 2.50% $500,000 but less than $1,000,000 2.00% 2.04% 2.00% $1,000,000 or more 0.00% 0.00% 0.00% Please retain this Supplement with your SAI for reference.
